                                                      MATTHEW L. SCHWARTZ
                                                      Tel.: (212) 303-3646
                                                      E-mail: mlschwartz@bsfllp.com
                                                      June 11, 2020
BY ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

       Re:     City of Almaty v. Kazakhstan, et al. v. Mukhtar Ablyazov, et al.,
               No. 15 Civ. 5345 (AJN) (KHP)

Dear Judge Nathan:

       We represent BTA Bank and the City of Almaty in the above-referenced case. By order
dated June 1, 2020, the Court found that it lacked subject matter jurisdiction over BTA’s judgment
recognition claim against Ilyas Khrapunov, and directed BTA to show cause within three weeks
why it does not similarly lack jurisdiction over the judgment recognition claim against Mukhtar
Ablyazov. [ECF No. 1254.]

        BTA respectfully intends to seek reconsideration of the Court’s June 1 Order, or alternative
relief such as certification of the order for interlocutory appeal. Under the Local Rules, BTA’s
motion for reconsideration is due June 15, 2020, unless extended by the Court. See Local Civil
Rule 6.3. BTA also intends to respond to the order to show cause with respect to Ablyazov, which
response is due June 22, 2020. BTA respectfully submits that judicial efficiency would best be
served by a single consolidated brief addressing all related issues, and therefore respectfully
requests that the Court set the following briefing schedule with respect to reconsideration, the order
to show cause, and related relief:

               BTA to move on or before June 22, 2020.
               Ablyazov and Khrapunov to oppose on or before July 13, 2020
               BTA to reply on or before July 24, 2020

This is BTA’s first request for an extension of the time to seek reconsideration. Ilyas Khrapunov’s
counsel consents to this schedule. We have not consulted with Ablyazov, who is pro se, but we
note that the schedule as to him is unchanged from the one already ordered by the Court.

       Thank you for your consideration of this request.

                                                      Respectfully,

                                                       /s/ Matthew L. Schwartz
                                                      Matthew L. Schwartz
                                                      BOIES SCHILLER FLEXNER LLP
                                                      55 Hudson Yards
                                                      New York, New York 10001
